Exhibit 10.25

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) dated as of September 14, 2007 by and
among Basin Water, Inc., a Delaware corporation (“Buyer”), Mobile Process
Technology, Co., an Arkansas corporation (the “Company”) and Frank S. Craft, as
the “Stockholders’ Representative” (as such term is defined below) on behalf of
the Stockholders (as defined in the Merger Agreement (as such term is defined
below)) and Computershare Trust Company, N.A. (together with its successors and
assigns, the “Escrow Agent”).

RECITALS

A. Buyer, Stockholders, the Company and Stockholders’ Representative have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) dated as
of August 31, 2007, pursuant to which Buyer will, through one or more of its
affiliated subsidiary corporations, purchase all of the issued and outstanding
shares of capital stock of the Company from the Stockholders (the
“Transaction”).

B. In connection with the Transaction, Stockholders and Buyer have agreed that
One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Indemnity
Escrowed Funds”), representing a portion of the Merger Consideration (as defined
in the Merger Agreement) to be paid pursuant to the Merger Agreement, shall be
deposited with the Escrow Agent to secure the Stockholders’ indemnification
obligations under the Merger Agreement.

C. In connection with the Transaction, Stockholders and Buyer have agreed that
Seven Hundred Fifty Thousand Dollars ($750,000) (the “Working Capital Escrowed
Funds” and together with the Indemnity Escrowed Funds, the “Escrowed Funds”),
representing a portion of the Merger Consideration (as defined in the Merger
Agreement) to be paid pursuant to the Merger Agreement, shall be deposited with
the Escrow Agent to secure the Stockholders’ obligations to pay the Cash
Consideration Adjustment (if any) under the Merger Agreement.

D. Pursuant to Section 3.09 of the Merger Agreement, the Stockholders have
granted authority to Frank S. Craft (who, together with any successor appointed
pursuant to Section 3.09 of the Merger Agreement, shall be referred to herein as
the “Stockholders’ Representative”) to act on their behalf for all purposes
relevant to this Agreement.

E. Buyer and the Stockholders’ Representative, on behalf of the Stockholders,
agree that the Escrowed Funds shall be administered and released in accordance
with this Agreement.

F. The Escrow Agent is willing (i) to act as escrow agent hereunder and (ii) to
disburse the Escrowed Funds as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Definitions.

1.1 General.

For purposes of this Agreement, the following terms have the meanings indicated
below.

(a) “Buyer Direction” means a written direction executed by Buyer specifying
that the condition for release of a portion of the Indemnity Escrowed Funds to
Buyer referred to in Section 4.1 hereof has occurred. Each Buyer Direction must
be delivered to the Escrow Agent in the manner set forth in Section 8 hereof,
and copies of such direction must be delivered in like manner to the
Stockholders’ Representative.

(b) “Contesting Direction” means a written direction executed by the Seller’s
Representative, which direction contests a Buyer Direction. Each Contesting
Direction must be delivered to the Escrow Agent in the manner set forth in
Section 8 hereof, and copies of such direction must be delivered in like manner
to Buyer.

(c) “Escrowed Funds” has the meaning ascribed to such term in the Recitals.

(d) “Escrow Termination Date” means the date that is eighteen (18) months after
the Closing Date (as defined in the Merger Agreement).

(e) “Government Fund” has the meaning ascribed to such term in Section 5.3
hereof.

(f) “Indemnity Escrow Account” has the meaning ascribed to such term in
Section 3 hereof.

(g) “Indemnity Escrowed Funds” has the meaning ascribed to such term in the
Recitals.

(h) “Joint Direction” means a written direction relating to (i) an agreement of
the Stockholders’ Representative and Buyer for the release of a portion of the
Escrowed Funds, (ii) the investment of the Escrowed Funds or (iii) the removal
of the Escrow Agent in accordance with Section 5.7 hereof, in each case executed
by each of the Stockholders’ Representative and Buyer, and delivered to the
Escrow Agent in the manner set forth in Section 8 hereof.

(i) “Quarterly Statement” has the meaning ascribed to such term in
Section 5.3(e) hereof.

(j) “Working Capital Escrow Account” has the meaning ascribed to such term in
Section 3 hereof.

(k) “Working Capital Escrowed Funds” has the meaning ascribed to such term in
the Recitals.

1.2 Interpretive Provisions.

 

2



--------------------------------------------------------------------------------

(a) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified. The meaning
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. The term “or” is disjunctive but not necessarily exclusive.
The terms “include” and “including,” however used, are not limiting and mean
“including without limitation.”

(b) References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.

(c) The language used in this Agreement shall be deemed to be the language
chosen by the parties to this Agreement to express their mutual intent, and no
rule of strict construction shall under any circumstances be applied against any
party.

(d) Capitalized terms used herein and not otherwise defined shall have the
meaning or meanings ascribed to them in the Merger Agreement.

2. Appointment of Escrow Agent.

2.1 Appointment. The Stockholders’ Representative, on behalf of the
Stockholders, and Buyer hereby appoint Computershare Trust Company, N.A. as
Escrow Agent, and Computershare Trust Company, N.A. hereby agrees to serve as
Escrow Agent upon the terms and conditions set forth herein.

2.2 Other Agreements. The Escrow Agent is not bound by or obligated to take any
notice of any other agreement between Buyer and the Stockholders’
Representative, including any such agreement which they may execute in the
future, other than the Merger Agreement, unless the Escrow Agent is a party to
such other agreement.

3. Escrowed Funds. On the date hereof, Buyer has deposited with the Escrow Agent
the Escrowed Funds. The Escrow Agent will deposit the Indemnity Escrowed Funds
in a fully segregated account (the “Indemnity Escrow Account”) and the Working
Capital Escrowed Funds in another fully segregated escrow account (the “Working
Capital Escrow Account”), in each case for the purpose of holding such amounts
in trust for the benefit of Buyer and the Stockholders and which amounts will be
retained, managed and disbursed by the Escrow Agent subject to the terms and
conditions hereof. Any interest accrued with respect to the Escrowed Funds and
any other gains from investments of the Escrowed Funds pursuant to Section 5.3
hereof shall be retained in the Indemnity Escrow Account or the Working Capital
Escrow Account, as the case may be, and released in accordance with Section 4
hereof. The wire transfer instructions for the transfer of the Escrowed Funds to
the Escrow Agent is:

 

Name on Account:    Computershare Trust Company Denver Omnibus Holding Bank
Name:    Harris National Association Branch Address:    111 West Monroe Street,
Chicago, IL 60603 Account Number    2265692 ABA Number:    071-000-288
Reference:    Basin Water / Mobile Process Escrow

 

3



--------------------------------------------------------------------------------

4. Disbursement of Escrowed Funds. The Escrow Agent shall release the Indemnity
Escrowed Funds, if any, from the Indemnity Escrow Account for the purposes and
in the manner set forth in Article XI of the Merger Agreement and the Working
Capital Escrowed Funds, if any, from the Working Capital Escrow Account for the
purposes and in the manner set forth in Section 3.03, as modified and
supplemented below. Except as provided in Section 3.03 and Article XI of the
Merger Agreement or in this Section 4, the Escrow Agent shall not release all or
any portion of the cash and other property, if any, in the Indemnity Escrow
Account or the Working Capital Escrow Account.

4.1 Buyer Direction. If a Buyer Indemnified Party (as defined in the Merger
Agreement) is entitled to indemnification out of the Indemnity Escrowed Funds
pursuant to Article XI of the Merger Agreement during the term of this
Agreement, then Buyer shall have the right to submit to Escrow Agent a Buyer
Direction requesting that Escrow Agent disburse to Buyer an amount of money out
of the Indemnity Escrowed Funds, if any is then held in the Escrowed Funds,
equal to the amount of Damages (as defined in the Merger Agreement) for which
such indemnification is sought, which amount shall be shown on the Buyer
Direction. No Buyer Direction submitted pursuant to the preceding sentence will
be valid if received by the Escrow Agent after the Escrow Termination Date;
provided, however, pursuant to Section 11.05(b)(ii) of the Merger Agreement, the
Escrow Agent shall retain a portion of the Indemnity Escrowed Funds that
represents the Good Faith Damages Estimate (as defined in the Merger Agreement)
and the Escrow Agent shall accept any Buyer Direction relating to such amounts
after the Escrow Termination Date.

4.2 Duties of Escrow Agent if No Contesting Direction. The Stockholders’
Representative shall have the right to contest any Buyer Direction delivered
pursuant to Section 4.1. Escrow Agent shall have no obligation, however, to
initiate any communication with the Stockholders’ Representative to confirm
whether the Stockholders’ Representative objects to or plans to contest a
particular Buyer Direction. Further, unless Escrow Agent receives, within ten
(10) business days after its receipt of a Buyer Direction, a Contesting
Direction from the Stockholders’ Representative with respect to a particular
Buyer Direction, then Escrow Agent, on or before the fifteenth (15th) business
day (but no sooner than the eleventh (11th) business day) after its receipt of
such Buyer Direction, shall disburse to Buyer the amount shown on such Buyer
Direction (or such lesser amount as is then on deposit in the Escrowed Funds).

4.3 Contesting Direction. If Escrow Agent receives a Contesting Direction from
the Stockholders’ Representative with respect to a particular Buyer Direction
within the ten (10) business day period set forth in Section 4.2 hereof, then
Escrow Agent shall not disburse any portion of the disbursement requested under
such Buyer Direction unless and until Escrow Agent has received: (i) a Joint
Direction as to the portion of such disbursement that should be made; (ii) a
copy of a determination of an arbitrator or mediator, which determination
(A) sets forth the amount of such disbursement to be disbursed and (B) is
certified by the party delivering the same to be a true and complete copy of the
arbitrator’s or mediator’s determination; or (iii) an order from a court of
competent jurisdiction instructing the Escrow Agent as to the amount of such
disbursement to be disbursed. Promptly following Escrow Agent’s receipt of any
of the foregoing, Escrow Agent shall make the disbursement specified therein.

 

4



--------------------------------------------------------------------------------

4.4 Joint Direction. If at any time, or from time to time, prior to or on the
Escrow Termination Date, the Escrow Agent receives a Joint Direction relating to
the release of a portion of the Escrowed Funds, the Escrow Agent shall promptly
make the disbursement specified in such Joint Direction.

4.5 Release of Escrowed Funds.

(a) Promptly (and in any event, within five (5) business days) following the
Escrow Termination Date, without further notice or request, the Escrow Agent
shall distribute in accordance with Section 4.6 hereto the balance of the
Indemnity Escrowed Funds, if any, then in the Indemnity Escrow Account; provided
that, if the Escrow Agent has received a Buyer Direction on or prior to the
Escrow Termination Date, and no disbursement has yet been made from the
Indemnity Escrowed Funds in respect thereof, the Escrow Agent will retain in the
Indemnity Escrow Account an amount of the Indemnity Escrowed Funds equal to the
Good Faith Damages Estimate shown on the Buyer Direction. In such a case, this
Agreement shall continue in full force and effect until such time as the amount
retained is released pursuant to Section 4.2, 4.3 or 4.4 hereof.

(b) Within fifteen (15) calendar days after the Final Closing Balance Sheet (as
defined in the Merger Agreement) is deemed final, in the event that there are
Working Capital Escrowed Funds after the payment to Parent of any funds pursuant
to Section 3.03(c)(ii) of the Merger Agreement, the Escrow Agent shall
distribute in accordance with Section 4.6 hereto the balance of the Working
Capital Escrow Funds.

4.6 Distribution of Escrowed Funds.

(a) Prior to the Escrow Termination Date, in the event that the Escrow Agent is
required to distribute any part of the Escrowed Funds to the Buyer, the Escrow
Agent will make payments to Buyer with the balance, if any, to be held in the
Indemnity Escrow Account or the Working Capital Escrow Account, as applicable.
If payments are required to be delivered to the Stockholders on or after the
Escrow Termination Date, then Escrow Agent will make such payments to the
Stockholders in the proportions set forth on Schedule I attached hereto.
Payments shall be made by the Escrow Agent by wire or by issuance of a check
delivered by first class or overnight mail to Buyer or the Stockholders’
Representative, as the case may be.

(b) In the event that amounts are owed to the Buyer pursuant to Section 3.03(b)
of the Merger Agreement, the Escrow Agent shall deliver to the Buyer the
requisite amount from the Working Capital Escrowed Funds. After delivery of such
amounts, any remaining funds in the Working Capital Escrow Account shall be
promptly delivered to the Stockholders in the proportions set forth on Schedule
I attached hereto. In the event that the Working Capital Escrowed Funds are
insufficient to pay to Buyer the requisite amounts, then Buyer may obtain such
deficiency from the Stockholders’ Representative, and the Stockholders shall be
jointly and severally liable for any amounts due to Buyer from the Stockholder
Representative. The Stockholders’ Representative shall not be entitled to submit
a Contesting Direction pursuant to Section 4.2 of this Agreement in connection
with the amounts paid under this Section 4.6(b), it being understood that any
dispute resolution related to a Buyer Direction delivered under this
Section 4.6(b) shall be governed by Sections 11.02(g) and 14.17 of the

 

5



--------------------------------------------------------------------------------

Merger Agreement. Any distributions of the Working Capital Escrowed Funds shall
be in the proportions set forth on Schedule I attached hereto.

(c) Notwithstanding anything foregoing to the contrary, on the first anniversary
of the Closing Date, Escrow Agent shall disburse Six Hundred Twenty Five
Thousand Dollars ($625,000) from the Indemnity Escrow Account minus Good Faith
Damages Estimate (as defined in the Merger Agreement) to the Stockholders in the
proportions set forth on Schedule I attached hereto less any amounts included on
any Buyer Direction received hereunder prior to such date, including a Buyer
Direction in accordance with Section 4.1 or 4.6(b).

5. Escrow Agent.

5.1 Duties of Escrow Agent. Escrow Agent’s rights, duties and obligations are
strictly limited to those expressly set forth in this Agreement and the Merger
Agreement and the Escrow Agent shall be under no implied obligation or subject
to any implied liability hereunder. Escrow Agent shall not be required to take
notice of any default or any other matter, nor be bound nor required to give
notice or demand, nor required to take any action whatever except as expressly
provided in this Agreement and the Merger Agreement. Escrow Agent shall not be
liable for any loss or damage unless caused by its own gross negligence, willful
misconduct, bad faith or breach of this Agreement. The duties and liabilities of
the Escrow Agent shall be determined solely by this Agreement and the Merger
Agreement and not by reference to any other agreement among the parties. The
Escrow Agent may perform its duties through agents or affiliates.

5.2 Authorization to Open the Escrow Accounts. The parties hereto hereby
authorize Escrow Agent to establish and administer the Indemnity Escrow Account
and the Working Capital Escrow Account upon receipt of a fully executed
facsimile, telex or telecopy of this Agreement in accordance with the provisions
hereof.

5.3 Investment of Escrowed Funds. Until such time as the Escrowed Funds shall be
distributed by the Escrow Agent as provided herein, the Escrowed Funds shall be
invested and reinvested by the Escrow Agent in accordance with one or more Joint
Directions, subject to the following limitations:

(a) Such funds shall be invested and reinvested solely:

(i) at the risk of the Buyer Indemnified Parties, the Stockholders and the
Stockholders’ Representative, as applicable;

(ii) in the name of the Escrow Agent or its nominee, for the benefit of the
Buyer Indemnified Parties, the Stockholders and the Stockholders’
Representative, as applicable; and

(iii) in either of the following:

(A) a taxable government money market portfolio restricted to obligations with
maturities of one (1) year or less, composed of obligations issued or guaranteed

 

6



--------------------------------------------------------------------------------

as to payment of principal and interest by the full faith and credit of the
United States or repurchase agreements secured by government obligations (a
“Government Fund”); or

(B) such other instruments as may be specifically approved in a Joint Direction.

If no Joint Direction is provided to the Escrow Agent directing the investment
or reinvestment of the Escrowed Funds, the Escrow Agent shall automatically and
forthwith invest such funds in the Goldman Sachs Financial Square Treasury
Obligations Money Market Fund until the Escrow Agent has received such a Joint
Direction.

(b) For any investment made in accordance with Section 5.3(a) hereof, the Escrow
Agent may purchase or sell to itself or any affiliate, as principal for agent,
investments authorized by this Section. Such investment, if registrable, shall
be registered in the name of the Escrow Agent for the benefit of the Buyer
Indemnified Parties, the Stockholders and the Stockholders’ Representative, as
applicable, and held by the Escrow Agent. The Escrow Agent may act as purchaser
or agent in the making or disposing of any investments. The Escrow Agent shall
not be liable for any diminution of any authorized investments hereunder unless
caused by its own gross negligence, willful misconduct, bad faith or breach of
this Agreement.

(c) Such investments will be made as soon as possible following the availability
of such funds to the Escrow Agent for investment, taking into consideration the
regulations and requirements (including cut-off times) of the Federal Reserve
wire system, the investment provider and the Escrow Agent, and compliance with
standard operating procedures of such parties.

(d) An investment made in accordance with Section 5.3(a) hereof may be changed
to a different type of investment, in accordance with Section 5.3(a) hereof,
through Joint Direction to the Escrow Agent. Such change in the designation will
become effective upon receipt by the Escrow Agent.

(e) The Escrow Agent shall deliver to the Stockholders’ Representative and Buyer
a statement (the “Quarterly Statement”), as soon as practicable following each
March 31, June 30, September 30 and December 31 during the term of this
Agreement, setting forth: (i) the amount of money remaining in each of the
Indemnity Escrow Account and the Working Capital Escrow Account, (ii) the amount
of income or interest earned or accrued with respect to the Escrowed Funds, if
any, during the period covered by the Quarterly Statement, (iii) the amount of
diminution of any authorized investments with respect to the Escrowed Funds, if
any, during the period covered by the Quarterly Statement, and (iv) the amount
of loss resulting from any sale or redemption of any authorized investments with
respect to the Escrowed Funds, if any, during the period covered by the
Quarterly Statement.

(f) The Stockholders shall be liable for any taxes due on any earnings from the
investment of the Escrowed Funds.

(g) The Escrow Agent shall be entitled to sell or redeem any such investment as
necessary to make any distributions required under this Agreement and the Merger
Agreement and shall not be liable or responsible for any loss resulting from any
such sale or redemption.

 

7



--------------------------------------------------------------------------------

(h) Income, if any, resulting from the investment of the Escrowed Funds shall be
retained by the Escrow Agent and shall be considered, for all purposes of this
Agreement, to be part of the Escrowed Funds, and as such, shall be distributed
in accordance with Section 4.7 hereof. The sole tax reporting obligation of the
Escrow Agent shall be to file Form 1099 B, 1099 DIV and 1099 INT (as
appropriate) with the Internal Revenue Service with respect to interest earnings
paid to Buyer and Stockholders.

5.4 Payments to Escrow Agent. Escrow Agent shall be paid for services hereunder
in accordance with the fee schedule attached hereto as Exhibit A and shall be
reimbursed for its reasonable out-of-pocket expenses for fees of counsel in
setting up the Escrow Account. Any fees or charges to establish the Indemnity
Escrow Account and the Working Capital Escrow Account shall be deducted from the
relevant Escrowed Funds. Any subsequent fees or charges of the Escrow Agent in
connection with this Agreement shall be deducted from the Indemnity Escrow
Account or the Working Capital Escrow Account, as applicable; provided that,
Escrow Agent shall provide reasonable notice to Buyer and the Stockholders’
Representative prior to deducting any payments from the Indemnity Escrow Account
or the Working Capital Escrow Account, as applicable. In the event that Escrow
Agent is made a party to litigation with respect to the property held hereunder,
or brings an action in interpleader or in the event that the conditions of this
escrow are not promptly fulfilled, or Escrow Agent is required to render any
service not provided for in this agreement and fee schedule, or there is any
assignment of the interest of this escrow or any modification hereof, Escrow
Agent shall be entitled to reasonable compensation for such extraordinary
services and reimbursement for all fees, costs, liability and expenses,
including reasonable attorney fees, which shall be divided equally between the
Stockholders and Buyer in accordance with the preceding sentence. The Escrow
Agent may amend its fee schedule from time to time on thirty (30) days’ prior
written notice to the parties.

If any controversy arises between the parties hereto or with any third person,
Escrow Agent shall not be required to resolve the same or to take any action to
do so but may, at its discretion, institute such interpleader or other
proceedings as it deems proper. Escrow Agent may rely on any Joint Direction as
to the disposition of funds, assets, documents, or other items held in the
Indemnity Escrow Account or the Working Capital Escrow Account, as applicable.

5.5 Indemnification of Escrow Agent. The Escrow Agent, its agents and affiliates
will be indemnified and held harmless by the Stockholders and Buyer from and
against any and all reasonable and necessary fees and expenses arising out of or
relating to the execution or performance by the Escrow Agent, its agents and
affiliates of its or their duties under this Agreement, including reasonable and
necessary attorneys’ fees, expenses and disbursements, including without
limitation fees and expenses incurred prior to trial, at trial, and on appeal
and in any bankruptcy or arbitration proceeding, or losses suffered by the
Escrow Agent hereunder; provided, however, that neither the Escrow Agent nor its
agents or affiliated will be indemnified or held harmless with respect to such
fees and expenses or losses which result from or arise out of the Escrow Agent’s
or its agents’ or affiliates’ gross negligence, willful misconduct, bad faith or
breach of this Agreement.

5.6 Reliance on Documents, Instruments, Signatures. In the performance of its
duties hereunder, the Escrow Agent will be entitled to rely upon any document,
instrument or signature believed by it in good faith to be genuine and signed by
any party hereto or an

 

8



--------------------------------------------------------------------------------

authorized officer or agent thereof, and will not be required to investigate the
truth or accuracy of any statement contained in any such document or instrument,
or whether or not the document, instrument or notice has been delivered to any
party other than the Escrow Agent. The Escrow Agent may assume that any person
purporting to give any notice in accordance with the provisions hereof has been
duly authorized to do so.

5.7 Removal and Resignation. The Escrow Agent may at any time be removed by a
Joint Direction upon thirty (30) days’ prior notice. The Escrow Agent or any
successor to it as Escrow Agent hereunder appointed may at any time resign and
be discharged of the duties imposed hereunder by giving thirty (30) days’ prior
notice to each of Buyer and the Stockholders’ Representative. Notwithstanding
the foregoing, such removal or resignation shall not become effective until such
time as a successor escrow agent has accepted such appointment. Any such
successor will be jointly appointed by Buyer and the Stockholders’
Representative. In the event Escrow Agent is not notified within fifteen
(15) days following the conclusion of either thirty (30) day period referred to
above of the appointment of a successor escrow agent, Escrow Agent shall be
entitled to transfer all funds and assets to a court of competent jurisdiction
with a request to have a successor appointed. Upon filing such action and
delivering such assets, Escrow Agent’s obligations and responsibilities shall
cease.

5.8 Merger. Notwithstanding anything to the contrary set forth herein, any
corporation into which the Escrow Agent may be merged or with which it may be
consolidated, or to which it may sell substantially all of its corporate trust
business, or any corporation resulting from any merger or consolidation or
conversion to which it shall be a party, shall in fact be the successor to the
Escrow Agent without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

6. Stockholders’ Representative. If the Stockholders’ Representative or any
successor shall die, resign, or become unable to act as a Stockholders’
Representative, or be removed as Stockholders’ Representative pursuant to
Section 3.09 of the Merger Agreement, a replacement shall promptly be appointed
in the manner contemplated by Section 3.09 of the Merger Agreement. The Escrow
Agent shall be notified in writing of such appointment forthwith. Unless and
until Buyer and the Escrow Agent shall have received written notice of the
appointment of a successor Stockholders’ Representative for such Stockholders,
Buyer and the Escrow Agent, as applicable, shall be entitled to rely on, and
shall be fully protected relying on, the power and authority of the
Stockholders’ Representative to act on behalf of the Stockholders as
contemplated by the Merger Agreement and this Agreement.

7. Term and Effect. This Agreement will take effect immediately upon receipt by
the Escrow Agent of the Escrowed Funds and will terminate when the Escrow Agent
has distributed all amounts contained in the Indemnity Escrow Account and the
Working Capital Escrow Account.

8. Notices. All notices, requests, demands and other communications, including
Buyer Directions, Contesting Directions, and Joint Directions, which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by facsimile, electronic or digital transmission
method; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express); and
upon receipt, if sent by certified or registered mail, return receipt requested.
In each case notice shall be sent to:

 

9



--------------------------------------------------------------------------------

If to the Company, addressed to:

Mobile Process Technology, Co.

2070 Airways Boulevard

Memphis, TN 38114

Attention: Frank S. Craft

with a copy to:

A. Neal Graham, Esq.

Harris Shelton Hanover Walsh, PLLC

6060 Poplar Avenue, Suite 450

Memphis, TN 38119

If to the Stockholders’ Representative, addressed to:

Frank S. Craft

2070 Airways Boulevard

Memphis, TN 38114

If to Buyer, addressed to:

Basin Water, Inc.

8731 Prestige Court

Rancho Cucamonga, CA 91730

Attention: Michael M. Stark

with a copy to: General Counsel

and, with a copy to:

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Fax: (858) 523-5450

Attention:   Faye H. Russell, Esq.   Divakar Gupta, Esq.

 

10



--------------------------------------------------------------------------------

If to Escrow Agent:

Computershare Trust Company, N.A.

350 Indiana Street, Suite 800

Golden, CO 80401

Fax: (303) 262-0608

Attn: John Wahl / Rose Stroud

or to such other place and with such other copies as any party may designate as
to itself by written notice to the others.

9. Counterparts. This Agreement may be executed in one or more counterparts and
delivered by means of facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. In addition, the Stockholders will be deemed to have approved and
adopted this Agreement and have assumed the obligations on them hereunder, and
execution hereof by the Stockholders’ Representative on their behalf.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
principles of conflict of laws.

11. Dispute Resolution. Any dispute or controversy arising out of, under, or in
connection with, or in relation to, the Merger Agreement, this Agreement and/or
any amendments thereto, or the breach thereof, which is not resolved informally
by prior mutual agreement of the Parties hereto, shall be submitted to
non-binding mediation. Each party shall pay the fees of its own attorneys and
all other expenses connected with presenting its case. Other costs of the
mediation, including the mediator fee, the cost of any record or transcripts of
the mediation, and all other fees and costs, shall be borne by equally by the
parties. If the matter has not been resolved pursuant to the aforesaid mediation
procedure within thirty (30) days of the commencement of such procedure, or such
other period as the parties agree, either party may seek relief in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. All information resulting
from or otherwise pertaining to any such dispute shall be nonpublic and handled
by the Stockholders’ Representative, Buyer, the Escrow Agent and their
respective representatives and agents in such a way as to prevent the public
disclosure of such information.

12. Assignment. This Agreement will inure to the benefit of, and be binding
upon, Buyer, the Stockholders, the Stockholders’ Representative and their
successors and assigns, and no other Person shall have any right, benefit or
obligation under this Agreement as a third party beneficiary or otherwise. This
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by it only to a successor to the Escrow Agent’s entire corporate trust
business or as set forth in Section 5.7. In addition, Buyer may assign its
rights and obligations under this Agreement, to any successor of Buyer which
acquires all or substantially all of the assets or businesses of Buyer to which
this Agreement relates, whether by sale, merger, recapitalization or other
business combination or to any affiliate of Buyer.

13. Entire Agreement, Amendments and Waivers. This Agreement and the Merger
Agreement together with all exhibits and schedules hereto constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements,

 

11



--------------------------------------------------------------------------------

understandings, negotiations and discussions, whether oral or written, of the
parties. This Agreement may not be amended except by an instrument in writing
signed by or on behalf of each of the parties hereto. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

14. Expenses. Except as otherwise specified in this Agreement or the Merger
Agreement, each party hereto shall pay its own out-of-pocket expenses,
including, but not limited to, legal and accounting fees, incurred in connection
with the negotiation, preparation and execution of this Agreement and all other
agreements, documents and instruments contemplated hereby, or otherwise in
connection with the preparation for carrying this Agreement into effect.

15. Headings. The headings of the Sections herein are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

16. Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other document or instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such document or instrument.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

BUYER: BASIN WATER, INC., a Delaware corporation By:  

/s/ Thomas C. Tekulve

Name:   Thomas C. Tekulve Its:   Chief Financial Officer COMPANY:

MOBILE PROCESS TECHNOLOGY, CO.

an Arkansas corporation

By:  

/s/ Frank S. Craft

Name:   Frank S. Craft Its:   President STOCKHOLDERS’ REPRESENTATIVE: FRANK S.
CRAFT By:  

/s/ Frank S. Craft

SIGNATURE PAGE TO ESCROW AGREEMENT



--------------------------------------------------------------------------------

ESCROW AGENT:

COMPUTERSHARE TRUST COMPANY, N.A.

By:

 

/s/ John M. Wahl

Name:

  John M. Wahl

Its:

  Corporate Trust Officer

SIGNATURE PAGE TO ESCROW AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Escrow Agent Fee Schedule

[Omitted]

 

15



--------------------------------------------------------------------------------

SCHEDULE I

DISBURSEMENT OF ESCROWED FUNDS ON OR AFTER THE ESCROW TERMINATION DATE

 

Stockholder

  

% of Escrowed Funds

Frank S. Craft

   24.63%

Evelyn L. Craft

   6.63%

Frank S. Craft, Jr.

   6.63%

Sara E. Craft

   6.63%

Reese K. Craft

   6.63%

Sara Craft

   11.13%

Robert D. Craft, Jr.

   14.61%

Frank C. Craft, Trustee, Wylie Craft Inter Vivos Trust

   14.61%

Whitney M. Craft

   3.45%

Robert W. Craft

   5.04%

Total

   100.00%

 

16